Citation Nr: 0800765	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  98-15 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. What evaluation is warranted for post traumatic stress 
disorder (PTSD) from July 3, 2000?

2. Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Attorney


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had active service from January 1972 to January 
1975.  His personnel records do not reflect his receipt of 
either a Combat Action Ribbon, or any award for valor or 
combat service while on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By rating action in December 2000 a claim of entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU) was denied.

In a June 2003 rating action entitlement to service 
connection for post traumatic stress disorder (PTSD) was 
granted, effective from July 3, 2000, with assignment of a 30 
percent schedular evaluation from that date. That decision 
also denied entitlement to a TDIU.

In July 2003, the veteran submitted a notice of disagreement 
with the effective date assigned for the grant of service 
connection for PTSD, as well as the initial rating assigned. 
He thereafter perfected an appeal as each of those matters. 

In June 2005 the Board remanded this case to the RO for 
additional development. 

The Board in July 2007 among other decisions, remanded the 
question what evaluation is warranted for PTSD from July 3, 
2000; and the issue of entitlement to a TDIU for additional 
development. The claims have now been returned to the Board 
for adjudication.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue of 
what evaluation is warranted for PTSD was essentially placed 
in appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.


FINDINGS OF FACT

1.  Since July 3, 2000, the veteran's PTSD has not been 
manifested by social and occupational impairment with reduced 
reliability and productivity.

2.  The veteran's only service-connected disability is PTSD 
rated 30 percent 
disabling.  

3.  The veteran's service-connected disability alone does not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSIONS OF LAW

1. Since July 3, 2000, the veteran has not met the criteria 
for a rating in excess of 30 percent for PTSD.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for entitlement to a total disability 
evaluation based on individual unemployability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2003, June 
2005, and July 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession, and provided 
adequate notice of how effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  

I.  What evaluation is warranted for PTSD from July 3, 2000?

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes (Codes).  38 C.F.R. § 4.27.  
In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others. Id.  At the same time, 
the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Colvin v. Derwinski, 1 Vet. App. 171 
(1991). Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As noted in the INTRODUCTION, in a June 2003 rating decision, 
the RO granted service connection for PTSD and rated it under 
38 C.F.R. § 4.130, Code 9411, as 30 percent disabling, 
effective July 3, 2000.  The 30 percent rating remains in 
effect.

Code 9411 provides that a 30 percent rating is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV), states that a GAF score of between 41 and 50 
reflects the presence of "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; . . .)." A GAF score of between 51 and 60 indicates 
that the veteran has "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)." GAF scores ranging between 61 to 70 reflect "some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships."

Background

With the above criteria in mind, the Board notes that the 
record since July 3, 2000, includes extensive and duplicate 
VA Medical Center mental health hospitalization and treatment 
records.  These range from approximately August 2000 through 
the present time.  These records overwhelmingly pertain to 
treatment for nonservice connected paranoid schizophrenia, 
schizoaffective disorder, major depression, alcohol abuse, 
and polysubstance abuse.  In fact it appears that PTSD is 
first noted in a July 2002 VA Medical Center treatment record 
in which the veteran reported a previous diagnosis of PTSD.  
In that record the diagnoses at discharge from the medical 
center were undifferentiated schizophrenia, and alcohol 
abuse.  A GAF of 20 was assigned on intake and 40 upon 
release from the hospital.

Following an April 2003 VA mental disorders examination the 
diagnoses were PTSD, schizophrenia, history of alcohol abuse 
and drug abuse. A GAF of 15 was assigned.  The claims file 
and clinical records were reviewed.  The examiner noted that 
the veteran had been medicated with Thorazine for 
schizophrenia since 1979, but the appellant claimed he had 
had PTSD since he left service.  He reported that he was not 
diagnosed with schizophrenia until much later.  He currently 
was medicated with Risperidone, Trazadone, and Temazepan.  He 
periodically received psychiatric treatment through VA.  He 
had had many psychiatric hospitalizations.  Mental 
examination revealed the veteran had poor hygiene, was 
unkempt, and his clothing was torn. His behavior was 
appropriate although he would get very agitated, upset, and 
loud at times. Thought process showed looseness of 
association.  He was oriented times three with intact memory.  
His was estimated to be of average intelligence.  Judgment 
was good and insight was fair. He had a good fund of general 
knowledge.  The examiner noted that the veteran appeared to 
be totally occupationally and socially impaired.  He had 
persistent hallucinations under usual daily life stresses and 
difficulties performing acts of daily living.  His PTSD 
symptoms existed even while on medications.

In a May 2003 VA mental disorders examination the examiner 
noted that in the previous VA examination the examiner noted 
that PTSD stressors had been verified. The examiner noted 
however that the symptoms reported by the veteran had not 
been independently validated.  The examiner noted reviewing 
the claims folder and finding that the medical records 
revealed that the past progress notes and hospital records 
did not document PTSD symptoms which would suggest that if 
they were indeed present they would be mild and overshadowed 
by other psychiatric disorders. A diagnosis of PTSD was not 
entered into health records until February 2003 when a 
physician in the VA Medical Center mental health clinic added 
a diagnosis of PTSD.  The first documented history of 
schizophrenia was in 1980.  Since then he has had extensive 
psychiatric treatment.  His axis I diagnosis had constantly 
been schizophrenia over the years.  An August 1987 VA 
examination diagnosed chronic paranoid type schizophrenia.  A 
psychological assessment in October 1986 noted a mixed 
personality disorder with paranoid and passive aggressive 
features.  The veteran's most recent hospitalization in July 
2002 diagnosed schizophrenia secondary to alcohol abuse.  

The examiner diagnosed paranoid type schizophrenia; PTSD; 
cocaine dependence; alcohol abuse by history; and a mixed 
passive aggressive personality disorder with antisocial 
traits. The assigned GAF from schizophrenia was 45; the 
assigned GAF for PTSD was 70.  The examiner noted that PTSD 
symptoms were mild.  After reviewing the entire file he could 
not find any reference to PTSD although the veteran had been 
seen by numerous psychiatrists over the years.  Historically 
he has been treated and diagnosed with schizophrenia since 
1980 and has been incapacitated by very serious schizophrenia 
symptoms which cause him to be unable to function well 
socially and occupationally. The symptoms continue to be 
active despite treatment.  

The examiner opined that it was possible to separate out PTSD 
symptoms from schizophrenia symptoms because they were two 
separate and independent diagnostic categories.  
Schizophrenia was a psychotic process and PTSD was an anxiety 
disorder.  Although there were some similar symptoms, in the 
appellant's case the PTSD symptoms were independent and 
unlike the schizophrenia symptoms.  The PTSD symptoms were 
not sufficiently prominent to affect social or occupational 
function to the point that they would be mentioned in 
previous psychiatric treatment notes. The veteran described 
the effect "PTSD symptoms" had on his social or 
occupational function, however, the examiner found that his 
symptoms were more compatible with the social or occupational 
dysfunction associated with schizophrenia.  The examiner 
found that the appellant's alcohol abuse and cocaine abuse 
were not due to PTSD.

At a December 2003 VA PTSD examination the examiner reviewed 
the claims file.  The examiner noted that he was to address 
whether or not PTSD or schizophrenia were separate disorders, 
and to differentiate the symptoms and degrees of impairment.  
The examiner noted that in the May 2003 VA examination he 
diagnosed schizophrenia, paranoid type; PTSD, delayed onset; 
cocaine dependence; alcohol abuse by history; personality 
disorder, mixed, passive aggressive and antisocial traits. He 
assigned a GAF of 45 for schizophrenia, and 70 for PTSD.  The 
veteran's most recent VA Medical Center mental health clinic 
visit was within the prior month.  The clinician noted that 
the veteran was doing worse having decreased sleep and 
nightmares.  The diagnoses continued to be schizophrenia and 
PTSD.   The focus of the clinician's notes continued to show 
schizophrenia was the prominent disorder and was fluctuating 
in its level of symptoms.  The veteran, however, continued to 
report PTSD symptoms and to talk about his military 
experiences and avoid things that reminded him of them.

Mental status examination showed that the appellant's clothes 
were clean and he was unshaved.  He was cooperative but 
restless.  Behavior was appropriate and he was spontaneous. 
Speech was clear and level normal most of the time but his 
volume increased significantly when distressed. At times the 
lability of affect changed from calm to vocal and angry.  At 
no time was he threatening.  His thought content revealed 
hallucinations and suspiciousness.  He was oriented and 
memory was intact.  He had the capacity to mange his own 
funds.  The examiner opined that the level of schizophrenia 
rendered him unemployable, but PTSD did not.  

The examiner diagnosed schizophrenia, paranoid type; PTSD; 
cocaine dependence; and alcohol dependence.  He assigned a 
GAF of 39 for schizophrenia, and 67 for PTSD.  The examiner 
noted that the clinical records indicated that there were two 
independent psychiatric conditions specifically paranoid type 
schizophrenia and PTSD. The PTSD was in the mild range of 
symptoms and the schizophrenia in the range of symptoms 
indicating some impairment of communication, impaired 
judgment, and hallucinations. The schizophrenia has been the 
condition diagnosed on his past admissions. There have been 
no PTSD admissions.  

At an August 2007 VA mental disorders examination the 
examiner reviewed the claims file as well as the medical 
records.  The veteran had been taking Thorazine since 1979.  
He then switched to Stelazine and then to Risperal since 
1993.  The examiner noted that in December 2003 a VA 
psychiatrist diagnosed PTSD and schizophrenia, and assigned a 
GAF for PTSD was 67.  

On examination in August 2007 the veteran was contemptuous, 
irritable, aggressive and guarded.  He was very controlling 
and did not allow the examiner to ask many questions.  It was 
very difficult to ascertain history from him due to his 
profound level of paranoia coupled with belligerence.  His 
speech was slow and loud, and his affect was blunted and mood 
agitated.  The veteran was appropriately dressed, and he was 
oriented to person and place.  He refused to take any 
psychological tests.  His thought process was idiosyncratic 
and rambling with perseveration.  There were ideas of 
reference, delusions, and paranoid ideations.  He had 
persistent delusions and did not understand the outcome of 
his behavior.  He did not understand that he had a problem.  
He had no hallucinations, suicidal or homicidal thoughts, 
panic attacks, or episodes of violence.  His memory was 
judged to be normal.

The examiner noted that the veteran reported only two 
nightmares or bad dreams in the past two years. This was 
considered to be transient to almost absent.  He continued to 
have intrusive thoughts or images of trauma in the military.  
He continued to have problems talking, thinking, or writing 
about the traumatic events.    He did not have amnesia.  He 
had limited interests in activities the majority of which 
were due to the negative signs and symptoms of schizophrenia 
and to a lesser extent the PTSD.  His affect was consistent 
with a severe and persistent mental illness due to 
schizophrenia, less due to PTSD.  There was some level of 
restriction in interests the majority related to 
schizophrenia.  

The examiner opined that the veteran's PTSD remained the same 
as when he was previously examined in 2005.  Schizophrenia 
was very prominent.  He was admitted to the VA Medical Center 
in October 2005 with chronic schizophrenia and PTSD by 
history.  The veteran was blatantly psychotic with a marked 
grandiose paranoid demeanor, and would not submit to 
psychological testing.  The prognosis for schizophrenia was 
poor.  The examiner opined that there was no total 
occupational or social impairment due to PTSD signs and 
symptoms. There was no reduced reliability and productivity 
due to PTSD symptoms. The examiner opined that the veteran's 
PTSD was best described as causing occupational decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to PTSD signs and symptoms, 
but generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal.  

The examiner assigned a GAF of 65 for PTSD.  He noted that 
the effects which relate only to the PTSD would equate with 
an occupational decrease in work efficiency and intermittent 
periods of inability to perform occupational duties.



Analysis

After considering all of the evidence of record, including 
particularly the above referenced May and December 2003 and 
August 2007 VA PTSD examinations and variously cited GAF 
scores, of which none was below 65 for PTSD; the Board finds 
that the veteran's PTSD does not warrant a rating in excess 
of 30 percent at any time from July 3, 2000.  

In this regard, for the applicable period of time, the 
medical evidence fails to demonstrate that the criteria set 
out in 38 C.F.R. § 4.130 (Code 9411), and necessary for the 
assignment of a 50 percent rating, have been met.  Of 
particular note is the relative absence of any referenced 
symptoms of PTSD throughout the available medical records. 
The records consistently reference diagnoses of 
schizophrenia, and alcohol and drug abuse.  The examiners in 
the last three VA examinations specifically noted the 
presence of both schizophrenia and PTSD.  These were found to 
be separate and distinct psychiatric disorders.  The 
examiners opined that the veteran's disability due to his 
service connected PTSD appeared to be no more than mild to 
moderate.  The examiners failed to find that the veteran 
suffered from symptoms such as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; or 
impaired memory, judgment, or abstract thinking due to PTSD.  
Further, GAF scores of 70, 67 and 65 were provided in 2003 
and 2007, respectively.  As noted, a GAF score between 65 and 
70 indicates that the veteran has mild symptoms or mild to 
moderate difficulty in social, occupational, or school 
functioning.  The preponderance of the evidence also shows 
that the veteran has not, for the most part, had difficulty 
in maintaining effective social relationships as a result of 
his PTSD.  In the absence of competent evidence of greater 
service-connected psychiatric pathology due to PTSD an 
increased rating is not in order at any time since July 3, 
2000.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The veteran is only service-connected for PTSD, rated 30 
percent disabling. The veteran thus fails to satisfy the 
minimum percentage requirements for TDIU under 38 C.F.R. § 
4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the compensable disabilities is less than 100 
percent when it is found that the compensable disabilities 
alone are sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16; 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, the 
issue is whether his service-connected disability precludes 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran is only service-connected for PTSD, which is 
rated as 30 percent disabling.  Therefore, he does not meet 
the minimum schedular criteria for a TDIU.

With respect to whether the veteran is unemployable due to 
his service-connected disability, the Board notes that the 
veteran has been consistently diagnosed with mild to moderate 
PTSD.  Thus, it is clear that PTSD alone does not preclude 
the veteran from working.  Indeed, none of the medical 
records indicates that the veteran's PTSD alone renders him 
unemployable.    

Therefore, PTSD by itself is not of such severity as to 
render the veteran unemployable.

The claim is denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert.




ORDER

From July 3, 2000, a rating in excess of 30 percent for PTSD 
is not warranted.  

Entitlement to a total rating based on individual 
unemployability due to service connected disability is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


